Relator in 1935 was tried, convicted and sentenced to life imprisonment as an habitual criminal. On the eighth day of February, 1942, he filed in the court wherein he was tried, under the title number of the same cause, a motion to modify the judgment which was overruled. He now asks us to mandate the trial court to furnish at public expense a transcript of the entire record of the cause for an appeal to this court. The trial court was without jurisdiction to modify the judgment and the time for appeal therefrom has long since expired. An attempted appeal would be futile. The petition for mandate is denied.
NOTE. — Reported in 46 N.E.2d 199.